DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 9-11 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-2, 4-8 and 12 in the reply filed on November 28, 2021 is acknowledged.
Claims 1-2, 4-8 and 12 are allowable. The restriction requirement as set forth in the Office action mailed on September 29, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B is withdrawn.  Claim 3, directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-11, directed to Species C and D are withdrawn from consideration because claim 9 does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 9-11 directed to the species non-elected without traverse.  Accordingly, claims 9-11 have been cancelled.

Reasons for Allowance
Claims 1-8 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 12, although it is well known to control a printer in a first mode when using a first kind of medium and a second mode when using a second kind of medium, the prior fails to teach or render obvious a control process where, in the first mode, a step of controlling a sensor to detect whether the medium has been removed from the portion between the discharge roller and the counter roller is performed, and in the second mode, this step is not performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,639,169; US 6,633,730; US 6,793,425; US 8,582,990 and US 9,440,463 each teach a printing process having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JILL E CULLER/Primary Examiner, Art Unit 2853